Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-20 of D. Kuiper et al., US 17/585,971 (Jan. 27, 2022) are pending and have been examined on the merits. Claims 1-6 are rejected.  Claims 7-20 are in condition for allowance.  

Information Disclosure Statement

The information disclosure statement filed on May 4, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been lined through has not been considered.  References 1 and 2 have not been submitted and reference 5 is not in the English language.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1) Rejection over D. Hanssgen, et al., 293 Journal of Organometallic Chemistry (1985) (“Hanssgen”) 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Hanssgen, et al., 293 Journal of Organometallic Chemistry (1985) (“Hanssgen”).  

Hanssgen is a German-language article.  An English-language translation (obtained from the file US 15/950,286) is attached as the first half of reference Hanssgen.  Hanssgen thus consists of 10 total pages (including the English-language translation in which the pages are not numbered).  Accordingly this Office action references Hanssgen page numbers in the following format “xx/10”.  

Hanssgen teaches that t-butyl-tris(diethylamino)stannane was first obtained by Sn -alkylation of tetrakis(diethylamino) stannane with lithium t-butyl according to the following reaction.  Hanssgen at page 1/10 “Summary”; Id at page 2/10 (Scheme 2a).  Hanssgen depicts the following reaction at Scheme (2a):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Hanssgen reports that for the above reaction Sn(NEt2)4 + tBuLi → tBuSn(NEt2)3:

The reaction proceeds almost quantitatively. Evidence for side reactions are not present 

Hanssgen at page 2 of 10.  In this regard, Hanssgen also reports that:

In agreement with this interpretation is the finding that even reactions of (Et2N)4Sn with lithium t-butyl in excess under moderate conditions only supply the mono - substitution product (I).  

Hanssgen at page 3 of 10).  Accordingly, Hanssgen teaches each and every limitation of claims 1 and 6, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  

Note however that with respect to current claims 2-5 (particularly claim 5), Hanssgen reports that the same reaction with Sn(NMe2)4 produced the dialkyl byproduct of claimed formula (II).  Hanssgen at page 2 of 10.  Also note that a similar result is also reported by R. Odedra et al., US 2019/0337969 (2019) (page 8, Example 15 disclosing Sn(NMe2)4 + tBuLi → 90% tBuSn(NMe2)3 and 10% tBu2Sn(NMe2)2).  As such, no § 102 rejection is applicable over Hanssgen with respect to claims 2-5.  


§ 102(a)(1)(2) Rejection over J. Edson et al, US 2019/0315781 (2019) (“Edson”)

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Edson et al, US 2019/0315781 (2019) (“Edson”).  

In Example 1, Edson teaches the following preparation of t-BuSn(NMe2)3 comprising 2.6 mol% t-Bu2Sn(NMe2)2 (as analyzed by quantitative 119Sn NMR).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Edson at pages 6-7, [0054].  In Example 8, Edson teaches further purification of t-BuSn(NMe2)3 comprising about 3.27% t-Bu2Sn(NMe2)2 by fractional distillation using two 18-inch distillation columns stacked one atop the other. The distillation columns were filled with Pro-Pak™ (ThermoScientific, 0.24 in2) high efficiency distillation column packing.  Edson at page 9, [0071]  Edson states that all three fractions showed no NMR signals for t-Bu2Sn(NMe2)2 .

Accordingly, Edson teaches each and every limitation of claims 1 and 6, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejection

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Edson et al, US 2019/0315781 (2019) (“Edson”) in view of S. Meyers et al, WO 2017/066319 (2017) (“Meyers”).  


The Prior Art

J. Edson et al, US 2019/0315781 (2019) (“Edson”)

Edson teaches that monoalkyl tin triamides can be useful intermediate products in the preparation of organotin photoresists. Edson at page 2, [0029].  Edson teaches that methods for the preparation of monoalkyl tin triamides have previously lithium reagents, such as the method of D. Hanssgen, et al., 293 Journal of Organometallic Chemistry (1985).  Edson at page 2, [0029].  Edson teaches that such lithium-mediated methods can produce a mixture of monoalkyl and dialkyl tin products (e.g., the compounds of claimed formula (II)).  Edson at page 2, [0029].  

Edson teaches that entrained dialkyl impurities may compromise the performance of downstream photoresist products. Edson at page 2, [0029].  Thus, it can be desirable to synthesize the monoalkyl tin compounds with higher purity such that any subsequent purification, such as with fractional distillation, if desired, results in even lower dialkyl or polyalkyl contamination.  Edson at page 2, [0029].  In this regard, Edson teaches that polyalkyl tin impurities may affect condensation and contribute to photoresist outgassing during lithographic processing, which increases the potential for tin contamination of equipment used for film deposition and patterning; and based on these concerns, a significant desire exists to reduce or eliminate the dialkyl or other polyalkyl components.  Edson at page 2, [0033]

Edson teaches that monoalkyl tin triamide compositions can be directly synthesized with relatively low polyalkyl contaminants.  Edson at page 3, [0034].  Edson teaches that the improved processes for preparing monoalkyl tin triamides comprise reacting a compound having an alkyl donating group (alkylating agent) with a tin tetraamide, in which the alkylating agent may be a Grignard reagent, a diorganozinc reagent, or a mono-organozinc amide.  Edson at page 4, [0039]; Edson at page 5, [0044].  

Edson teaches that the monoalkyl tin triamides produced using the methods described above or other methods not explicitly described herein can be further purified using fractional distillation.  Edson at page 5, [0047].  Edson further teaches that in some embodiments, the monoalkyl tin triamides, can have dialkyl tin contaminants in amounts of no more than . . . about 0.1 mole percent. Edson at page 3, [0037].  

In Example 1, Edson teaches the following preparation of t-BuSn(NMe2)3 comprising 2.6 mol% t-Bu2Sn(NMe2)2 (as analyzed by quantitative 119Sn NMR).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Edson at pages 6-7, [0054].  In Example 8, Edson teaches purification of t-BuSn(NMe2)3 comprising about 3.27% t-Bu2Sn(NMe2)2 by fractional distillation using two 18-inch distillation columns stacked one atop the other. The distillation columns were filled with Pro-Pak™ (ThermoScientific, 0.24 in2) high efficiency distillation column packing.  Edson at page 9, [0071]  Edson states that all three fractions showed no NMR signals for t-Bu2Sn(NMe2)2 .

S. Meyers et al, WO 2017/066319 (2017) (“Meyers”)

Meyers teaches method for forming a radiation patternable coating comprising inputting into a deposition chamber a first precursor vapor comprising a compound RnSnX4-n where n = 1 or 2, wherein R is a hydrocarbyl group with 1-31 carbon atoms, and X is a hydrolysable or oxidizable ligand and a second precursor vapor.  Myers at page 3, lines 17-26.  

Meyers further teaches that the relatively high vapor pressures and reactivity of many RnSnX(4-n) compounds such as those listed in Table 1, make possible the use of vapor deposition methods for deposition of organotin oxide hydroxide thin-film photoresists.  Meyers at page 23, lines 5-7.  Meyers Table 1 discloses iPrSn(NMe2)3 as a suitable precursor for vapor deposition.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Meyers iPrSn(NMe2)3 meets each the limitation of structural Formula (I) of claims 1-6.  

Claims 1-6 Are Obvious over Edson in view of Meyers

Claims 1-6 are obvious pursuant to § 103 over Meyers in view of Edson because one of ordinary skill seeking to use Meyers’ compound iPrSn(NMe2)3 (which meets the structural limitations of the claimed compound of formula (I)):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


as a vapor deposition precursor in lithography patterning as taught by Meyers is motivated with to optimize its purity (i.e., reduce the concentration of any of the claimed compound of claimed formula (II) to a concentration of less than about 0.5%) in view of Edson’s teaching that polyalkyl tin impurities of claimed formula (II) may affect condensation and contribute to photoresist outgassing during lithographic processing.  Edson at page 2, [0033].  

To obtain the iPrSn(NMe2)3 (claimed formula (I)) of low concentration of iPr2Sn(NMe2)2 (claimed formula (II)), one of ordinary skill in the art is motivated to employ the method of Edson Example 1, but substituting i-PrMgBr for t-BuMgBr, so as to arrive at the desired iPrSn(NMe2)3.  One of ordinary skill is further motivated to employ the fractional distillation method of Edson Example 8 to purify the iPrSn(NMe2)3 such that it “comprises less than about 0.5 % concentration, by mole, of a compound of Formula (II)” as per current claim 1 or even “less than about 0.03% by mole” per current claim 6.  

One of ordinary skill in the art has a reasonable likelihood of success because Edson teaches that for the next adjacent homolog1 t-BuSn(NMe2)3, essentially pure material is obtained upon fractional distillation comprising essentially no t-Bu2Sn(NMe2)2.  The obviousness rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  

Subject Matter Free of the Art of Record

Claims 7-20 are free of the art of record.  Claims 7-20 are directed to process for the preparation of compounds of formula (I) that can by summarized by the following reaction scheme.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Each of D. Hanssgen, et al., 293 Journal of Organometallic Chemistry (1985) (“Hanssgen”) and J. Edson et al, US 2019/0315781 (2019) (“Edson”), as discussed above, disclose a methods to prepare compound of claimed formula (I).  However Hanssgen and Edson each clearly differ from the claimed process in multiple significant aspects.  

The closest prior art of record is K. Jones et al., Journal of the Chemical Society, 1944-1951 (1965) (“Jones”).  Jones discloses a method for the preparation of amino derivatives of tin(IV) by reaction of an organotin halide with a lithiated amine according to the following general scheme (4):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Jones at page 1945.  Jones provide a number of examples in Table 2, however, there is no disclosure of the use of Applicant’s claimed trihalide of formula R1SnX3 as a starting material or disclosure of the claimed products of formula (I).  

Note however that claimed starting trihalide of formula R1SnX3 is a subgenera of Jones’s above formula R4SnX4-n and similarly claimed formula (I) is encompassed by Jones products R4-nSn(NR’R”)n).  

Further, Jones does not teach or suggest the claim 7 limitation of “wherein the compound of Formula R2NH is present in a molar excess over the compound of Formula R1SnX3”.  For example, Jones’s “(i) Preparation of dimethylaminotriethylstannane” ((NCH3)2Sn(Me)3) involves no dimethyl amine (“dimethylamine to evaporate off”).  Jones at page 1950.  


In this regard, Applicant teaches that:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

Specification at page 7, [0029].  Disclosed compound (A) is not taught or suggested by Jones or the art of record as an intermediate in the synthesis of compounds of formula (I).  As such, neither Jones nor Jones in combination with the art of record provides guidance respecting the process of claims 7-20.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Next-adjacent homologs, compounds differing regularly by the addition of a -CH2- group, have been held to be of sufficiently close structural similarity so as to provide a presumed expectation that such compounds possess similar properties.  MPEP § 2144.09(II).